UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7434



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GERALD DAVID DAVAGE,

                                            Defendant - Appellant.



                            No. 98-7514



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GERALD DAVID DAVAGE,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-94-41-JFM, CA-97-4198-JFM)


Submitted:   February 11, 1999             Decided:   March 4, 1999
Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald David Davage, Appellant Pro Se. Bryan Edwin Foreman, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Gerald Davage seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998), and order denying his motion for reconsideration.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we deny a certificate of appeal-

ability, deny Davage’s motion for discovery, and dismiss the ap-

peals on the reasoning of the district court.   See United States v.

Davage, Nos. CR-94-41-JFM; CA-97-4198-JFM (D. Md. Aug. 26, 1998;

Sept. 28, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           DISMISSED



                                  2